Citation Nr: 0015236	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 1, 1995 
for the award of additional disability compensation benefits 
based upon the dependency of a spouse.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1977 to July 
1981 and from July 1982 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In this decision, the RO awarded the appellant 
additional disability compensation benefits, based upon the 
dependency of his spouse, effective from April 1, 1995.  The 
Board remanded this case in February 1998 in order to 
accommodate the appellant's request for hearing before a 
Member of the Travel Board at the St. Petersburg RO.  A 
hearing was scheduled for May 2, 2000, but he failed to 
appear.  The Board will proceed accordingly.  See 38 C.F.R. 
§ 20.704(d) (1999)(in the absence of a granted request for 
postponement, a request for hearing will be deemed withdrawn 
where a claimant fails to show for a scheduled hearing).


FINDINGS OF FACT

1.  In July 1988, the appellant became eligible to receive 
additional compensation benefits for a dependent spouse.  At 
this time, the record revealed that his spouse had previously 
been married.

2.  In letters dated in February and August 1988, the RO 
requested that the appellant provide a certified copy of the 
public record of his spouse's termination of a previous 
marriage, but the appellant failed to provide the requested 
documentation.

3.  In an RO determination dated in October 1988, the RO 
disallowed the appellant's claim for additional disability 
compensation benefits.  At this time, the RO again requested 
that the appellant submit a certified copy of the public 
record of his spouse's termination of a previous marriage and 
notified him of his appellate rights, but the appellant 
failed to provide the requested documentation or file a 
Notice of Disagreement with the RO's decision.

4.  On November 2, 1994, a Congressional amendment to 
Veteran's Benefits provisions, which relaxed the evidentiary 
standards necessary to establish the existence of 
relationships for the purpose of payment of benefits, became 
effective.

5.  In March 1995, within one year of the effective date of 
the liberalizing law, the appellant filed a claim for 
additional disability compensation benefits based upon the 
dependency of a spouse.

6.  The appellant is entitled to additional disability 
compensation benefits based upon the dependency of a spouse 
effective November 2, 1994.


CONCLUSIONS OF LAW

1.  The RO's October 1988 decision, which denied an award of 
additional disability compensation benefits based upon the 
dependency of a spouse, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.205 (1988); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

2.  The criteria for an effective date of November 2, 1994, 
but no earlier, for the award of additional disability 
compensation benefits based upon the dependency of a spouse 
are met.  38 U.S.C.A. §§ 1115, 5110(f), 5111, 5124 (West 
1991); 38 C.F.R. §§ 3.31, 3.401(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to an 
earlier effective date for his award of additional disability 
compensation benefits based upon the dependency of his 
spouse.  In this respect, he argues that the RO has had 
knowledge of his marriage to his current spouse since his 
original award of compensation benefits in March 1988.  In 
fact, at that time, he had submitted a certified certificate 
of marriage which showed his marriage to his current spouse 
since January 1979.  This document also reflected that she 
had a previous marriage which ended in December 1978.

At the time of his original Application for Compensation or 
Pension, dated in February 1988, the appellant indeed 
reported marrying his current spouse on "January 12, 1979" 
in Orange County, CA.  He further reported her previous 
history of having a son in 1970 with a marriage to S.N. which 
ended in divorce in "1978."  In a letter dated on February 
24, 1988, the RO sent a letter to the appellant requesting 
the following three documents: 1) a certified copy of the 
public record of termination of his spouse's previous 
marriage, 2) a certified copy of his marriage certificate and 
3) a certified public record of birth showing the names of 
both parents for each child.

In July 1988, the RO awarded the appellant a combined 30 
percent disability rating for service connected disabilities.  
As a matter of law, the appellant became eligible to receive 
additional compensation benefits for his spouse at this time.  
38 U.S.C.A. § 1115 (West 1991).   Later that month, the 
appellant submitted a certified copy of his marriage 
certificate as well as a certified birth certificate for his 
spouse's son.  He did not, however, submit a certified copy 
of the public record of termination of his spouse's previous 
marriage.  In pertinent part, the marriage certificate 
recorded his marriage to his current spouse on January 12, 
1979 at Long Beach, CA.  This document also reported his 
spouse's previous marriage which ended on December 7, 1978.  
The birth certificate recorded that his spouse's son was born 
on May 6, 1970 with the father listed as S.N.

In a letter dated on August 16, 1988, the RO informed the 
appellant that further clarifying evidence was required in 
order to process his claim.  In this respect, he was again 
requested to provide a certified copy of the public record of 
his spouse's termination of marriage to S.N.  He was advised 
that, in the event that such evidence was not received within 
a one- year period, he would not be entitled to dependency 
compensation at an earlier date other than the RO's receipt 
of such evidence.  He was further advised that the 
information requested was authorized by law and deemed 
relevant and necessary to determine his benefits.

On October 31, 1988, the RO sent a letter to the appellant 
indicating that his claim for additional dependency 
compensation for his spouse was being disallowed due to the 
fact that he had failed to submit a copy of his spouse's 
divorce decree to S.N., as requested in the August 1988 
letter.  He was again advised that he could submit the 
requested evidence at any time but that, in the event the 
evidence was not received within one year from the August 
1988 letter, additional dependency compensation would not be 
available for the prior period of time.  He was also given 
notification of his appellate rights.

In pertinent part, the record next reflects that the 
appellant requested additional disability compensation 
benefits based upon the dependency of his spouse by means of 
a VA Form 21- 686 filing received in March 1995.  In June 
1995, the RO awarded additional compensation for his spouse 
with an effective date of April 1, 1995.  In so doing, the RO 
noted that his award was based upon his March 1995 VA Form 
21- 686 filing which included the specific date and place of 
his spouse's divorce from her former husband.  The RO also 
noted that he was previously denied such benefits in 1988 due 
to his failure to provide a certified copy of his spouse's 
divorce decree.  Thereafter, the appellant submitted 
certified copy of his spouse's final judgment of dissolution 
dated in December 1978.

The effective date of award of additional compensation 
payable for a dependent is established by the latest of the 
following dates: (1) Date of claim; (2) date dependency 
arises or (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action.  38 U.S.C.A. 
§ 5110(f) (West 1991); 38 C.F.R. § 3.401(b)(1) (1999).  
Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately succeeding the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (1999).

38 U.S.C. 5110(g); 38 C.F.R. § 3.114(a) provides that where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. ...The provisions of 
this paragraph are applicable to original and reopened claims 
as well as claims for increase.  (1) If a claim is reviewed 
...at the request of a claimant received within 1 year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue. 

In this case, the Board recognizes that the appellant's 
current claim for additional compensation for benefits based 
upon the dependency of his spouse was awarded on essentially 
the same factual basis that was previously of record at the 
time of the RO's decision in October 1988.  However, the 
Board notes that, in the interim period, a Congressional 
amendment to Veterans' Benefits relaxed the evidentiary 
requirements necessary to establish the existence of 
relationships for the purpose of payment of benefits.  See 
38 U.S.C.A. § 5124 (West 1991 & Supp. 1999); see 103 Pub.L: 
446, Title III, § 301(a), 108 Stat. 4657.  Under the relaxed 
provisions, VA may accept the written statements of a 
claimant as proof of the existence of a marriage or 
dissolution of marriage for the purposes of acting on a claim 
for benefits.  Id.  This amendment took effect on November 2, 
1994.  Id.  

However, at the time of the RO's October 1988 decision, VA 
regulations required proof of marriage and termination of 
marriage, in most instances, through the use of certified 
documentation.  38 C.F.R. § 3.205 (1988).  VA regulations 
also authorized the RO to seek proof of termination of a 
prior marriage by certified copy or certified abstract of 
final decree of divorce or annulment which specifically 
recited the effects of the decree.  38 C.F.R. § 3.205(b) 
(1988).  As indicated above, the RO denied the appellant's 
claim on the basis that he had failed to submit certified 
documentation regarding his spouse's previous marriage 
termination, as requested on two different occasions.  The 
appellant did not challenge this RO decision with the filing 
of a timely notice of disagreement.  38 C.F.R. § 20.302(a) 
(1999)(an NOD must be filed within the 1 year period from 
notification of the original decision).  Accordingly, that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

The change in law liberalizing the proof requirements for 
termination of marriage were effective on November 2, 1994.  
Within 1 year of that date, in March 1995, the appellant, on 
his own initiative, requested that the claim be reviewed.  He 
was then awarded additional dependency compensation based 
upon the liberalizing law.  Because his request for 
additional compensation based on the dependency of his spouse 
was made within one year of the effective date of the 
liberalizing law, he is entitled to an effective date of 
award as of November 2, 1994.  38 C.F.R. § 3.114(a)(1) 
(1999).  See generally 38 U.S.C.A. § 5110 (West 1991).  There 
is no basis in law, however, to grant an effective date prior 
to November 2, 1994.  38 C.F.R. § 3.3114(a) (1999)(an 
effective date of award shall not be earlier than the 
effective date of the liberalizing law upon which the award 
was based).


ORDER

An earlier effective date of November 2, 1994 for the award 
of additional disability compensation benefits based upon the 
dependency of a spouse is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

